Citation Nr: 1507276	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  13-06 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right knee degenerative joint disease.

2.  Entitlement to an initial disability rating in excess of 10 percent for migraine headaches.

3.  Entitlement to an initial compensable disability rating for chronic tonsillitis.

4.  Entitlement to an initial compensable disability rating for uterine fibroids.

5.  Entitlement to service connection for bilateral plantar fasciitis.

6.  Entitlement to service connection for a right arm repetitive use injury.

7.  Entitlement to service connection for breathing problems as residuals of tonsillectomy.

8.  Entitlement to service connection for chronic anemia.

9.  Entitlement to service connection for fungal infections of the feet.

10.  Entitlement to service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to January 1990, from June 1991 to September 1991, from March 1995 to September 1995, and from October 2002 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In November 2013, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The issues of 1) entitlement to an initial disability rating in excess of 10 percent for right knee degenerative joint disease; 2) entitlement to an initial disability rating in excess of 10 percent for migraine headaches; 3) entitlement to an initial compensable disability rating for uterine fibroids; 4) entitlement to service connection for bilateral plantar fasciitis; 5) entitlement to service connection for a right arm repetitive use injury; 6) entitlement to service connection for breathing problems as residuals of tonsillectomy; 7) entitlement to service connection for chronic anemia; 8) entitlement to service connection for fungal infections of the feet; and 9) entitlement to service connection for hypothyroidism are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's chronic tonsillitis disability is status post tonsillectomy, there is no more infection of her tonsils in absentia, and there are no tonsillectomy residuals.


CONCLUSION OF LAW

The criteria for a compensable rating for chronic tonsillitis have not been met.  38 C.F.R. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.97, Diagnostic Code (DC) 6516 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has met its duty to notify for this claim.  Service connection for chronic tonsillitis was granted in the July 2012 rating decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  The Veteran received a notice letter in February 2011 which included information as to how VA determines the disability rating and effective date.  Therefore, additional notice under the Veterans Claims Assistance Act of 2000 (VCAA) is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist the Veteran in the development of her claim.  This duty includes assisting her in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, and records of her post-service treatment.

An examination of the Veteran's tonsillitis is not warranted in the instant case because the Veteran has competently and credibly testified that she underwent a tonsillectomy while in service, her tonsils are gone, and there is therefore no more infection of her tonsils.  See November 2013 transcript, pp. 11, 13.  She further informed VA that there are no residuals of the tonsillectomy.  Id. at p. 11.

VA provided the Veteran with a hearing before the undersigned VLJ in November 2013.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Initial Rating for Chronic Tonsillitis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the appellant.  38 C.F.R. § 4.3.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

VA granted service connection for chronic tonsillitis in a July 2012 rating decision, and assigned a noncompensable rating under 38 C.F.R. § 4.97, Diagnostic Code 6516, effective as of October 29, 2010-the date of the Veteran's claim.

At her November 2013 hearing, the Veteran, through her representative, explained that she underwent a tonsillectomy while in service, her tonsils are gone, and there is therefore no more infection of her tonsils.  See November 2013 transcript, pp. 11, 13.  She informed VA that there are no residuals of the tonsillectomy.  Id. at p. 11.  The Veteran explained that she had believed that her purported sleep apnea was associated with her tonsillectomy, but that is no longer her view.  Id., p. 12.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that a compensable disability evaluation for chronic tonsillitis status post tonsillectomy is not warranted; there are no claimed residuals.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the Board finds that the Veteran's chronic tonsillitis status post tonsillectomy results in no symptoms per the November 2013 testimony and other evidence of record.  Therefore, by definition, there are no symptoms which the established schedular criteria are inadequate to describe.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, per the November 2013 testimony, the Veteran is asymptomatic.  Thus, a TDIU-or referral to the Director of Compensation Service for consideration of same-is not justified by the facts of this case.


ORDER

A compensable evaluation for chronic tonsillitis is denied.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the claims for entitlement to compensable or higher initial ratings for right knee, migraine headache, and uterine fibroid disabilities, the evidence indicates that these disabilities may have gotten worse since the most recent July 2012 examinations, and VA is required to afford her contemporaneous VA examinations to assess their current nature, extent, and severity.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).

For the right knee, the Veteran reported that her disability has gotten worse since her last VA examination.  See November 2013 transcript, pp. 2-3, 24.  She further testified that she experiences inflammation, and that her doctor told her that she may have a meniscal tear.  Id., p. 3.  The Veteran requested that VA obtain updated private treatment records from Dr. Rosborough at Johns Hopkins Hospital.  Id., pp. 4-5, 7.  Remand is required to obtain a new examination as well as the identified private treatment records.

For the migraine headaches, the Veteran reported that she experiences at least 10 headaches per month, and that they are prostrating, debilitating, and productive of nausea and vomiting.  Id., pp. 8-9.  She further reported that she takes approximately 20-to-30 hours of leave per month for her migraine headaches alone.  Id., pp. 9-10.  Remand is required to obtain a new examination and to give the Veteran a further opportunity to submit records and/or a letter from her employer documenting her use of sick leave.

For the uterine fibroids, the Veteran reported that it seems like her symptoms have gotten worse.  Id., p. 15.  Specifically, she reported experiencing heavy bleeding and excruciating pain even while taking Motrin.  Id., pp. 16-17.  The Veteran requested that she be rated under 38 C.F.R. § 4.116, Diagnostic Code 7628 for benign neoplasm generally and endometriosis specifically, rather than the currently-assigned Diagnostic Code 7613, which is the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs.  Id., p. 17.  Because both the April 2012 and July 2012 VA examiners found that the Veteran had no findings, signs, or symptoms due to endometriosis, which was noted as a previously diagnosed condition, yet she reports such symptoms, a new examination is warranted in order to determine the nature and extent of her condition.  Further, the Veteran testified in November 2013 that she was considering having a laparoscopy or hysterectomy; a new examination could inform VA as to whether either of those procedures took place.  Id., pp. 21-22.  Additionally, remand is required in order to obtain private treatment records from Southern Maryland Hospital in Clinton, Maryland, which she requested in a VA Form 21-4142 submitted in February 2013.

With respect to the Veteran's October 2010 claims for service connection for bilateral plantar fasciitis, a right arm repetitive use injury, breathing problems as residuals of tonsillectomy, chronic anemia, fungal infections of the feet, and hypothyroidism, the RO denied those claims in a July 2012 rating decision, and the Veteran filed a notice of disagreement in February 2013.  To date, the RO has not issued a statement of the case as to those claims.  Where, as here, there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on those issues is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).

On remand, the AOJ should request the Veteran's most recent VA and private medical records regarding her claimed disabilities.  The Veteran should be given an opportunity to identify any additional healthcare providers who had treated her for her claimed disabilities on remand.  Thereafter, the AOJ should obtain any identified records that are not already included in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that she identify any outstanding VA and non-VA records pertaining to her claimed disabilities that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

The AOJ should specifically request:

* updated private treatment records from Dr. Rosborough at Johns Hopkins Hospital regarding the Veteran's right knee;

* records and/or a letter from the Veteran's employer documenting her use of sick leave for migraine headaches; and

* private treatment records from Southern Maryland Hospital in Clinton, Maryland regarding the Veteran's uterine fibroids.

2.  Notify the Veteran that she may submit additional lay statements from herself and from other individuals who have first-hand knowledge of the nature and onset of her claimed bilateral plantar fasciitis, a right arm repetitive use injury, breathing problems as residuals of tonsillectomy, chronic anemia, fungal infections of the feet, and hypothyroidism; and of the nature and severity of her right knee, migraine headache, and uterine fibroid disabilities.  She should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's right knee disability, provide her with an appropriate VA examination to determine its current severity.  The claims file must be made available to and be reviewed by the examiner, and all necessary tests should be conducted.

The examiner should report all pertinent findings, including whether the Veteran has a meniscal tear.  The examiner should also discuss the impact that the Veteran's right knee disability has on her ability to secure and maintain substantially gainful employment.

4.  After obtaining any outstanding treatment records regarding the Veteran's migraine headache disability, provide her with an appropriate VA examination to determine its current severity.  The claims file must be made available to and be reviewed by the examiner, and all necessary tests should be conducted.

The examiner should report all pertinent findings, and specifically explain any factors which tend to support or refute the Veteran's testimony that she experiences at least 10 headaches per month, which are prostrating, debilitating, and productive of nausea and vomiting.  The examiner should also discuss the impact that the Veteran's migraine headache disability has on her ability to secure and maintain substantially gainful employment.

5.  After obtaining any outstanding treatment records regarding the Veteran's uterine fibroids disability, provide her with an appropriate VA examination to determine its current severity.  The claims file must be made available to and be reviewed by the examiner, and all necessary tests should be conducted.

The examiner should report all pertinent findings, including whether the Veteran's reported heavy bleeding and excruciating pain are attributable to endometriosis.  The examiner should also discuss the impact that the Veteran's uterine fibroids disability has on her ability to secure and maintain substantially gainful employment.

6.  Then readjudicate the appeals of the issues of entitlement to an initial disability rating in excess of 10 percent for right knee degenerative joint disease; entitlement to an initial disability rating in excess of 10 percent for migraine headaches; and entitlement to an initial compensable disability rating for uterine fibroids.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and her representative and provide an opportunity to respond before the case is returned to the Board.

7.  Provide the Veteran with a statement of the case regarding the issues of entitlement to service connection for bilateral plantar fasciitis, a right arm repetitive use injury, breathing problems as residuals of tonsillectomy, chronic anemia, fungal infections of the feet, and hypothyroidism.  Please advise the Veteran of the time period in which to perfect her appeal.  If the Veteran perfects her appeal of any of those issues in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


